               Case 2:20-mc-00109-RSL Document 7 Filed 01/25/21 Page 1 of 1




 1
 2
 3
                                 UNITED STATES DISTRICT COURT
 4                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 5
     _______________________________________
 6                                          )
     UNITED STATES OF AMERICA,              )                  Case No. MC20-0109RSL
 7                                          )
                           Plaintiffs,      )
 8              v.                          )
                                            )                  ORDER
 9   JOSHUA TURNIPSEED,                     )
                                            )
10                         Defendant,       )
                v.                          )
11                                          )
     PIERCE COUNTY ASSESSOR-                )
12   TREASURER’S OFFICE,                    )
                                            )
13                         Garnishee.       )
     _______________________________________)
14
15           This matter comes before the Court on defendant/judgment debtor’s request for a hearing
16   in the above-captioned garnishment action. Dkt. # 6. In light of contested nature of this matter,
17   the Clerk of Court is directed to give this matter a civil action number and assign it in rotation.
18   Pursuant to 28 U.S.C. § 3202(d) and § 3205(c)(5), the requested hearing is to be held as soon as
19   practicable. The Writ of Garnishment shall remain in effect during the pendency of this action,
20   but judgment shall not be entered absent further order of the Court.
21
             Dated this 25th day of January, 2021.
22
23                                              Robert S. Lasnik
24
                                                United States District Judge

25
26



     ORDER
